FILED
                           NOT FOR PUBLICATION
                                                                           APR 22 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30173

              Plaintiff - Appellee,              D.C. No. 4:13-cr-00082-BMM-1

 v.
                                                 MEMORANDUM*
TONY JAMES BELCOURT,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-30174

              Plaintiff - Appellee,              D.C. No. 4:13-cr-00039-BMM-1

 v.

TONY JAMES BELCOURT,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-30175

              Plaintiff - Appellee,              D.C. No. 4:14-cr-00017-BMM-1

 v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
TONY JAMES BELCOURT,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                       No. 14-30176

              Plaintiff - Appellee,             D.C. No. 4:13-cr-00098-BMM-1

 v.

TONY JAMES BELCOURT,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted April 7, 2016**
                               Seattle, Washington

Before: GILMAN,*** RAWLINSON, and CALLAHAN, Circuit Judges.

      Defendant-Appellant Tony James Belcourt pled guilty pursuant to a global

interdependent plea agreement to one count of theft from an Indian tribal

government receiving federal funding, in violation of 18 U.S.C. § 666(a)(1)(A);


       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Ronald Lee Gilman, Senior Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
                                         2
two counts of accepting a bribe, in violation of 18 U.S.C. § 666(a)(1)(B); and one

count of federal income tax fraud, in violation of 26 U.S.C. § 7206(1). He now

appeals his sentence and the district court’s calculation of restitution.



      1.     The district court reasonably concluded that Belcourt held a

“high-level decision-making or sensitive position.” U.S.S.G. § 2C1.2 cmt. n.3.

Belcourt managed the tribal construction company, approved the disbursement of

funds, possessed de facto power over important financial decisions that affected the

tribe, and otherwise exerted substantial influence over the tribal construction

company’s decision-making processes. The district court’s conclusion that

Belcourt held a high-level decision-making or sensitive position was not clearly

erroneous. See United States v. Lloyd, 807 F.3d 1128, 1176 (9th Cir. 2015)

(stating standard).



      2.     The district court did not clearly err in determining that Belcourt was

an organizer or leader. See U.S.S.G. § 3B1.1(a). The district court referenced

evidence that Belcourt directed payments to various entities, and those entities in

turn redirected payments to Belcourt and his wife, often within days of the original

payments. These activities constituted circumstantial evidence that Belcourt


                                            3
directed others to act. Moreover, Belcourt admitted at the sentencing hearing that

he organized and led others, stating: “[T]here was [sic] people above me, people

below me . . . I had people below me. . . .” Nevertheless, Belcourt was the

common denominator among numerous identified individuals and entities. See

United States v. Yi, 704 F.3d 800, 807 (9th Cir. 2013) (upholding enhancement

where “the defendant exercised some control over others involved in the

commission of the offense or was responsible for organizing others for the purpose

of carrying out the crime”) (citation omitted).



      3.     The district court’s factual findings supporting the restitution amounts

were not clearly erroneous. The district court did not abuse its discretion in

denying the requested $200,000 offset in restitution because Belcourt did not show

that the purported $200,000 in unpaid services compensated the Tribe for the theft

and bribery. There was no proof that the tribe received $200,000 worth of services

from Belcourt independent of the services he was expected to perform as Chief

Executive Officer of the tribal construction company, a job for which he received

an annual salary of $150,000. See 18 U.S.C. § 3664(j)(2) (explaining that the

defendant may be entitled to an offset of “any amount later recovered as

compensatory damages for the same loss by the victim”).


                                           4
      AFFIRMED.1




      1
        Appellee’s Motion to Take Judicial Notice of Additional Documents Not
Part of Record, filed on October 27, 2015, is DENIED as moot.
                                       5